Citation Nr: 9933142	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-32 832A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals' decision.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case had recognized guerilla service 
from November 1943 to July 1945.

2.  The moving party failed to identify the date of the 
Board decision for which CUE is alleged;  and his 
representative failed to sign a pleading for which 
identification of the Board's decision was made.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In a statement from the moving party, received at the Board 
on June 15, 1999, the moving party failed to identify the 
date of the Board decision for which CUE is alleged.  In a 
November 8, 1999 statement the moving party's representative 
failed to sign a pleading for which identification of the 
Board's decision was made. 

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


